DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on January 25, 2021 is acknowledged. Claims 1-8 and 69-77 are pending. Applicant amended claims 1, 3 and 5, and added new claims 69-77. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is being considered by the examiner. Regarding the foreign documents cited on the IDS, only the English portions thereof provided by Applicant are being considered. That said, AU 2003216002 A1 is not being considered because the copy of the document provided by Applicant contains no information for the examiner to consider. 
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are moot in light of the new grounds of rejection set forth below. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 70-73, 76 and 77 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The scope of the claimed “hydrophobic toner valve” in claim 70 is indefinite. “Hydrophobic toner valve” is not considered an industry terminology and the specification is silent regarding its operation (i.e. how it functions as a valve). Consequently, it is unclear what the limitation intends to encompass.
Likewise, the limitation “toner” in claim 77 is indefinite. It is unclear what material(s) the limitation “toner” intends to encompass. 
Claim Rejections - 35 USC § 103
s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0199930 A1) in view of Mian et al. (US 2002/0137218 A1)
With respect to claim 1, Lee et al. disclose a centrifugal microfluidic device 100 (see Fig. 6) configured to prepare a sample for nucleic acid analysis, the centrifugal microfluidic device comprising: 
a body formed from of a plurality of layers including a top layer 110 (see Fig. 7); 
an extraction portion* of the body comprising (see Fig. 6): 
a first reagent storage chamber 30; and 
a liberation chamber 50 connected to the first reagent storage chamber 30 (see Fig. 6); 
a reaction portion of the body comprising: 
a mixing chamber 80; and 
a second reagent chamber 70 connected to the mixing chamber 80; and
a heat and snap-cool portion 90 of the body connected to the mixing chamber 80. 
The heat and snap-cool portion 90 further comprises an exhaustion port (see [0138] and Fig. 6) that can be routed to a detector (see [0084]). While Figure 6 of Lee et al. does not explicitly illustrate said detector, it nevertheless would have been obvious to one of ordinary skill in the art to connect the exhaustion port to any conventional detector suitable for detecting amplified DNA. For example, Mian et al. disclose a centrifugal microfluidic device configured to amplify DNA and subsequently analyze the amplified DNA using electrophoresis (see [0084], [0292] and Fig. 21). In light of the disclosure of Mian et al., it would have been obvious to one of ordinary skill in the art to connect the exhaustion port of the Lee et al. device to an electrophoresis unit. Naturally, the electrophoresis unit would comprise a polymer loading reservoir connected to a polymer channel and a separation channel connected to said polymer channel and an electrode (see [0271] and Fig. 28 of Mian et al. illustrating an electrophoresis unit). 
*The limitations preceding the various portions and chambers recited in the claim are being interpreted as recitation of intended use, rather than limitations that further limit the respective portions and chambers. For example, the heat and snap-cool portion of the body, according to the specification, merely refers to the portion of the body that is clamped between a pair of Peltier elements that heat or cool the contents of the device. The heat and snap-cool portion of the body does not comprise heating or snap-cooling elements. Likewise, the other portions and chambers of the claimed device are merely 
With respect to claim 2, the liberation chamber 50 is configured to receive a sample and configured to receive a first reagent (functionalized beads) from the first reagent storage chamber 30 (see Fig. 6 and [0112]-[0113]).
Because the claims do not positively recite the contents of the device (e.g. the sample and the reagents), the limitation “configured to receive” merely conveys how the claimed chambers and portions are connected. In other words, Lee et al. need not disclose a sample or a first reagent to render claim 2 unpatentable. Instead, Lee et al. need only disclose a sample source and the first reagent chamber 30 connected to the liberation chamber 50. 
With respect to claim 3, the mixing chamber 80 is configured to mix a first fluid with a specific volume of a second reagent to create a second fluid (see Fig. 6 and [0137]).  
With respect to claim 4, the heat and snap-cool portion 90 is configured to mix the second fluid with a third reagent to create a third fluid, and subsequently heat and snap-cool the third fluid (see Fig. 6 and [0138]).  
As alluded to above, the second and third reagents are not part of the claimed invention. That said, Lee et al. need not disclose said reagents situated in the corresponding chambers/portions to render claims 3 and 4 unpatentable. The recitation of the reagents merely conveys ability of the chambers/portions and/or the order in which a fluid is processed by the claimed device.   
With respect to claim 5, the separation channel of the modified Lee et al. device would be configured to conduct electrophoretic separation on a mixture to create a fourth fluid (see Fig. 28 of Mian et al.).  
With respect to claim 6, Lee et al. disclose that the device can be made from a transparent polymer that can withstand high temperature (see [0100]-[0101]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to form the Lee et al. device from any suitable polymer meeting the requirements mentioned above, for example poly methyl methacrylate (PMMA) as taught by .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Mian et al. as applied to claims 1-6, and further in view of Zucchelli et al. (US 2005/0109396 A1).
While Lee et al. disclose that the layers of the device are bonded using an adhesive (see [0103]), Lee et al. do not disclose the use of a heat sensitive adhesive. Nevertheless, it would have been obvious to one of ordinary skill in the art to bond the layers using any conventional adhesive. For instance, Zucchelli et al. disclose a centrifugal microfluidic device comprising a plurality of layers that are bonded together (see Fig. 1B). According to Zucchelli et al., the layers can be made from a polymer (see [0029]), and they can be bonded using any conventional method, including using a heat-sensitive adhesive (see [0101]). In light of the disclosure of Zucchelli et al. pertaining to the use of a heat-sensitive adhesive to bond polymeric layers of a centrifugal microfluidic device, it would have been obvious to one of ordinary skill in the art to bond the layers of the modified Lee et al.  device using a heat-sensitive adhesive.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Mian et al. as applied to claims 1-6, and further in view of Schlautmann et al. (US 2007/0286773 A1).
As discussed above, Mian et al. disclose the features of the separation portion, including an electrode connected to a separation channel. However, Mian et al. do not disclose the specifics of the arrangement. Mian et al. simply disclose that the separation channel is connected to an electric layer (i.e. electrode) of a circuit (see [0271] and [0314]). That said, it would have been obvious to one of ordinary skill in the art to integrate the electrode within the separation channel of the modified Lee et al. device using any conventional method. For instance, Schlautmann et al. disclose a method of integrating an electrode within a microfluidic device so as to eliminate leakage of fluid around the electrode (see [0021]). The method is accomplished by depositing a layer of metal (e.g. gold) on a channel substrate (see [0033]), depositing a layer of adhesive on the metal layer (see [0033]), and depositing a layer of transparent insulation (silica, see [0041]) on the adhesive layer (see [0033]). In light of the disclosure of Schlautmann et al., it would have been obvious to one of ordinary skill in the art to integrate the electrode into the separation channel of the modified Lee et .    
Allowable Subject Matter
Claims 69, 74 and 75 are allowed. In addition, claims 70-73, 76 and 77 would be allowable if they are amended to overcome the 35 U.S.C. 112 rejections set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  
Lee et al. disclose a centrifugal microfluidic device, as discussed above. Moreover, it would have been obvious to one of ordinary skill in the art to incorporate an electrophoresis unit into the Lee et al. device in view of Mian et al., as discussed above. However, neither Lee et al. nor Mian et al. disclose or suggest an electrode connected to a separation channel in the manner recited in independent claims 69 and 74.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797